DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “being sized and dimensioned to enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes” is indefinite, in context, since it cannot be discerned to what degree the sizing or dimensioning has on the ingress and egress of the coolant fluid or rather is the sizing and dimensioning merely allow for the passing of fluid. For Examination purposes and in accordance with the specification and drawings, “being sized and dimensioned to enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes” will be interpreted as –enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes --.
Regarding Claim 12, the limitation “the tube fins are integral with the first and second sidewalls of the heat exchanger body to increase the surface area of the inlet and outlet cooling tube” is indefinite, in context, since it cannot be discerned how all the tube fins are integral with the sidewalls. For Examination purposes and in accordance with the specification and drawings, “the tube fins are integral with the first and second sidewalls of the heat exchanger body to increase the surface area of the inlet and outlet cooling tube” will be interpreted as – the first and second sidewalls of the heat exchanger body integral with a tube fin --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US PG Pub. 20160370126) hereinafter referred to as Miller.
Regarding Claim 1, Miller discloses a twelve-pass aftercooler device, the device comprising: 
a heat exchanger body comprised of a top plate (plate having the slots (50), as shown in figures 1 and 2B being situated at the top of the heat exchanger) located at a top end (shown in figure 1) and a bottom plate (plate having the slots (50), as shown in figures 1 and 2B being situated at the bottom of the heat exchanger) located at a bottom end (shown in figure 1), the top plate defined by multiple top tube openings (50), the bottom plate defined by multiple bottom tube openings (50), the heat exchanger body further comprising a first sidewall (38) and a second sidewall (38, see figure 1) extending between the top and bottom ends, the first and second sidewalls forming a cavity (shown in figure 1); 
a plurality of inlet cooling tubes (18, shown in figure 3 being the tubes transporting the working fluid in a downward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the inlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figure 3); 
a plurality of outlet cooling tubes (18, shown in figure 3 being the tubes transporting the working fluid in an upward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the outlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figure 3), whereby a coolant fluid flows from the inlet cooling tubes towards the outlet cooling tubes (shown in figure 3), whereby, 
the tortuous configuration of the cooling tubes is configured to create turbulence in the coolant fluid (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree); 
a top cover (shown in figure 1, containing the chambers (24)) joined to the top plate of the heat exchanger body (shown in figure 1), the top cover having an outer face and an inner face (shown in figure 1), the outer face of the top cover forming multiple fluid inlet or outlet flange passages being in fluid communication with the inlet and outlet cooling tubes (shown in figure 1 and figure 3), the fluid inlet or outlet flange passages being sized and dimensioned to enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes (shown in figure 3); 
multiple top ribs (46) disposed along the longitudinal of the top cover (shown in figure 2), the top ribs being operable to redirect the coolant fluid and align the inlet and outlet cooling tubes in multiple rows (shown in figures 2 and 3); 
a bottom cover joined to the bottom plate of the heat exchanger body (shown in figure 1), the bottom cover having an outer face and an inner face (shown in figure 1); and 
multiple bottom ribs (46) disposed along the longitudinal of the bottom cover (shown in figures 1 and 3), the bottom ribs being operable to help align the cooling tubes in multiple rows (shown in figures 1 and 3, wherein the ribs aid in denoting the areas that separate the tubes).
The recitation “twelve-pass aftercooler device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding Claim 11, Miller further discloses the inlet and outlet cooling tubes comprise multiple tube fins (“Air fins (not shown) connected to mini-channel tubes 18 can be formed from any of the materials stated above or any other metal or material possessing the necessary thermal conductivity to meet the heat transfer requirements of heat exchanger”, ¶ [19]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-10, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PG Pub. 20160370126) as applied in Claims 1 and 11 above.
Regarding Claim 2, although Miller discloses four top ribs arranged in a spaced-apart relationship (shown in figure 3), Miller fails to explicitly disclose six top ribs arranged in a spaced-apart relationship. Miller does, however disclose that the heat exchanger contains a plurality of ribs to form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of ribs or therefore the passes of the working fluid within the heat exchanger, extends the heat transfer time and capacity between the fluids while also increasing the size of the heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of ribs for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claim 5, although Miller discloses four top ribs arranged in a spaced-apart relationship (shown in figure 3), Miller fails to explicitly disclose six top ribs arranged in a spaced-apart relationship. Miller does, however disclose that the heat exchanger contains a plurality of ribs to form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of ribs or therefore the passes of the working fluid within the heat exchanger, extends the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of ribs for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claims 6 and 7, although Miller discloses the inlet cooling tubes are arranged in an inlet set of three rows on the top plate and the bottom plate (shown in figure 3) and a plurality of cooling tubes arranged in the inlet sets of rows on the top plate and the bottom plate, Miller fails to explicitly disclose the inlet cooling tubes are arranged in an inlet set of six rows on the top plate and the bottom plate and twenty-six inlet cooling tubes arranged in the inlet sets of six rows on the top plate and the bottom plate. Miller does, however disclose that the heat exchanger contains a plurality of inlet cooling tubes being arranged in an inlet set of rows and a plurality of cooling tubes arranged in the aforementioned rows that form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes and tubes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of rows or tubes of the inlet flow path correlates with an increase in the passes of the working fluid within the heat exchanger, extending the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, resources required, fabrication complexity, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of inlet cooling tube rows containing a number of tubes for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claims 8 and 9, although Miller discloses the inlet cooling tubes are arranged in an outlet set of two rows on the top plate and the bottom plate (shown in figure 3) and a plurality of cooling tubes arranged in the outlet sets of rows on the top plate and the bottom plate, Miller fails to explicitly disclose the outlet cooling tubes are arranged in an outlet set of six rows on the top plate and the bottom plate and twenty-seven outlet cooling tubes arranged in the outlet sets of six rows on the top plate and the bottom plate. Miller does, however disclose that the heat exchanger contains a plurality of outlet cooling tubes being arranged in an outlet set of rows and a plurality of cooling tubed arranged in the aforementioned rows that form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes and tubes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of rows or tubes of the outlet flow path correlates with an increase in the passes of the working fluid within the heat exchanger, extending the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, resources required, fabrication complexity, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of outlet cooling tube rows containing a number of tubes for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claim 10, Miller further teaches the coolant fluid entering the fluid inlet or outlet flange passages has a temperature of about 75 degrees Celsius, and the coolant fluid exiting the fluid inlet or outlet flange passages has a temperature greater than 750 Celsius.
Regarding Claim 10, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 10 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the coolant fluid entering the fluid inlet or outlet flange passages has a temperature of about 75 degrees Celsius, and the coolant fluid exiting the fluid inlet or outlet flange passages has a temperature greater than 75° Celsius”, the invention as taught by Miller is deemed fully capable of performing such function. Miller comprises a heat exchanger that is capable of containing a working fluid that is 75° degrees Celsius. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 14, Miller further discloses a fluid circuit operable to regulate flowage of the coolant fluid through the inlet and outlet cooling tubes (shown in figure 1, wherein the heat exchange of Miller receives and dispenses working fluid).
Regarding Claim 14, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 14 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “fluid circuit operable to regulate flowage of the coolant fluid through the inlet and outlet cooling tubes”, the invention as taught by Miller is deemed fully capable of performing such function. Miller comprises a heat exchanger having a fluid flow that is capable of being part of a circuit that regulate said flow. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 15, Miller discloses a twelve-pass aftercooler device, the device comprising: 
a heat exchanger body comprised of a top plate (plate having the slots (50), as shown in figures 1 and 2B being situated at the top of the heat exchanger) located at a top end (shown in figure 1) and a bottom plate (plate having the slots (50), as shown in figures 1 and 2B being situated at the bottom of the heat exchanger) located at a bottom end (shown in figure 1), the top plate defined by multiple top tube openings (50), the bottom plate defined by multiple bottom tube openings (50), the heat exchanger body further comprising a first sidewall (38) and a second sidewall (38, see figure 1) extending between the top and bottom ends, the first and second sidewalls forming a cavity (shown in figure 1);
a plurality of inlet cooling tubes (18, shown in figure 3 being the tubes transporting the working fluid in a downward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the inlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figure 3); 
a plurality of outlet cooling tubes (18, shown in figure 3 being the tubes transporting the working fluid in an upward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the outlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figure 3), whereby a coolant fluid flows from the inlet cooling tubes towards the outlet cooling tubes (shown in figure 3), whereby, 
the tortuous configuration of the cooling tubes is configured to create turbulence in the coolant fluid (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree); 
fluid circuit operable to regulate flowage of the coolant fluid through the inlet and outlet cooling tubes (shown in figure 1, wherein the heat exchange of Miller receives and dispenses working fluid); 
a top cover (shown in figure 1, containing the chambers (24)) joined to the top plate of the heat exchanger body (shown in figure 1), the top cover having an outer face and an inner face (shown in figure 1), the outer face of the top cover forming multiple fluid inlet or outlet flange passages being in fluid communication with the inlet and outlet cooling tubes (shown in figure 1 and figure 3), the fluid inlet or outlet flange passages being sized and dimensioned to enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes (shown in figure 3); 
multiple top ribs (46) disposed along the longitudinal of the top cover and arranged in a spaced-apart relationship (shown in figure 2), the top ribs being operable to redirect the coolant fluid and to help align the inlet and outlet cooling tubes in multiple rows (shown in figures 2-3); 
a bottom cover joined to the bottom plate of the heat exchanger body (shown in figure 1), the bottom cover having an outer face and an inner face (shown in figure 1); and 
multiple bottom ribs (46) disposed along the longitudinal of the bottom cover (shown in figures 1 and 3), the bottom ribs being operable to help align the cooling tubes in multiple rows (shown in figures 1 and 3).
Regarding Claim 15, although Miller discloses four top ribs arranged in a spaced-apart relationship (shown in figure 3), Miller fails to explicitly disclose six top ribs arranged in a spaced-apart relationship. Miller does, however disclose that the heat exchanger contains a plurality of ribs to form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of ribs or therefore the passes of the working fluid within the heat exchanger, extends the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of ribs for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claim 15, although Miller discloses four bottom ribs arranged in a spaced-apart relationship (shown in figure 3), Miller fails to explicitly disclose five bottom ribs arranged in a spaced-apart relationship. Miller does, however disclose that the heat exchanger contains a plurality of ribs to form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of ribs or therefore the passes of the working fluid within the heat exchanger, extends the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of ribs for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claim 15, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 15 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “fluid circuit operable to regulate flowage of the coolant fluid through the inlet and outlet cooling tubes”, the invention as taught by Miller is deemed fully capable of performing such function. Miller comprises a heat exchanger having a fluid flow that is capable of being part of a circuit that regulate said flow. Therefore, the claim limitations are met by the combination of the references put forth in this action.
The recitation “twelve-pass aftercooler device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding Claim 18, although Miller discloses the inlet cooling tubes are arranged in an inlet set of three rows on the top plate and the bottom plate (shown in figure 3) and a plurality of cooling tubes arranged in the inlet sets of rows on the top plate and the bottom plate, Miller fails to explicitly disclose the inlet cooling tubes are arranged in an inlet set of six rows on the top plate and the bottom plate and twenty-six inlet cooling tubes arranged in the inlet sets of six rows on the top plate and the bottom plate. Miller does, however disclose that the heat exchanger contains a plurality of inlet cooling tubes being arranged in an inlet set of rows and a plurality of cooling tubed arranged in the aforementioned rows that form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes and tubes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of rows or tubes of the inlet flow path correlates with an increase in the passes of the working fluid within the heat exchanger, extending the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, resources required and fabrication complexity, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of inlet cooling tube rows containing a number of tubes for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.
Regarding Claim 19, although Miller discloses the inlet cooling tubes are arranged in an outlet set of two rows on the top plate and the bottom plate (shown in figure 3) and a plurality of cooling tubes arranged in the outlet sets of rows on the top plate and the bottom plate, Miller fails to explicitly disclose the outlet cooling tubes are arranged in an outlet set of six rows on the top plate and the bottom plate and twenty-seven outlet cooling tubes arranged in the outlet sets of six rows on the top plate and the bottom plate. Miller does, however disclose that the heat exchanger contains a plurality of outlet cooling tubes being arranged in an outlet set of rows and a plurality of cooling tubed arranged in the aforementioned rows that form passes of working fluid in order to exchange heat with another fluid. Therefore, the number of passes and tubes of a single fluid within a heat exchanger that exchanges heat with a second fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing the number of rows or tubes of the outlet flow path correlates with an increase in the passes of the working fluid within the heat exchanger, extending the heat transfer time and therefore capacity between the fluids while also increasing the size of the heat exchanger, resources required and fabrication complexity, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a number of outlet cooling tube rows containing a number of tubes for forming numerous passes of a fluid to exchange heat, was disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Miller with an increased amount of passes, the motivation being to extend the heat transfer capability between the two fluids in order to guarantee a required temperature reduction. See MPEP 2144.05 II.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PG Pub. 20160370126) as applied in Claims 1 and 11 above and in further view of DeGroote (USP 3907032) hereinafter referred to as DeGroote.
Regarding Claim 12, Miller fails to further disclose the tube fins are integral with the first and second sidewalls of the heat exchanger body to increase the surface area of the inlet and outlet cooling tubes.
DeGroote, also drawn to a heat exchanger having finned tubes, teaches the tube fins (11) are integral (“Core sheets 12, if required, are mounted to the sides of the assembly and the core so formed is subjected to a metallurgical bonding or like operation uniting all of the parts into a single, integrated structure. The bonding may be done in any suitable manner, as for example by brazing of the parts”, col. 4 ll. 7-13) with the first and second sidewalls (12 and 13) of the heat exchanger body to increase the surface area of the inlet and outlet cooling tubes (shown in figure 1).
Regarding Claim 12, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 12 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “to increase the surface area of the inlet and outlet cooling tubes”, the invention as taught by Miller is deemed fully capable of performing such function. Miller comprises a heat exchanger having a fin that increases surface area. Therefore, the claim limitations are met by the combination of the references put forth in this action.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Miller with the tube fins being integral with the first and second sidewalls of the heat exchanger body to increase the surface area of the inlet and outlet cooling tubes, as taught by DeGroote, the motivation being to create a single structure that will possess a superior resistance to degradation or failure due to excessive pressure.         

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PG Pub. 20160370126) as applied in Claims 1 and 11 above and in further view of Hancock (US PG Pub. 2010/0212876) hereinafter referred to as Hancock.
Regarding Claim 13, although Miller discloses an elongated tube having a plurality of individual passages (see figure 4a), Miller fails to disclose the inlet and outlet cooling tubes are defined by a cylindrical shape and a 3/8" diameter.
Hancock, also drawn to a heat exchanger, teaches tubes being defined by a cylindrical shape and a 3/8" diameter (“In some embodiments, the diameter of tubes may be in a range of about 1/8 inch to about 1 inch.  In an embodiment where the diameter of a tube is about 3/8 inch”, Para. 22).
Miller fails to explicitly disclose that the tubes have an approximate diameter of 3/8”. Since Miller does, however, disclose that the tubes have a diameter, the diameter of the tubes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller diameter of the tubes increases the pressure drop within the heat exchanger while also increasing the fluid velocity within the pipe for a constant pressure, and vice versa. Therefore, since the general conditions of the claim, i.e. that the tubes of the heat exchanger have a diameter, were disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger disclosed by Miller having tubes with an approximate diameter of 3/8” in order to regulate pressure drop, required pumping capacity or heat exchange capability. See MPEP 2144.05 II.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maniscalco (USP 1979975) in view of Miller et al. (US PG Pub. 20160370126).
Regarding Claim 1, Maniscalco discloses a twelve-pass aftercooler device, the device comprising: 
a heat exchanger body comprised of a top plate (7) located at a top end (shown in figure 1) and a bottom plate (7) located at a bottom end (shown in figure 1), the top plate defined by multiple top tube openings (shown in figures 2-3), the bottom plate defined by multiple bottom tube openings (shown in figures 2-3), the heat exchanger body further comprising a first sidewall (6) and a second sidewall the sidewall is found on either lateral end of the heat exchanger) extending between the top and bottom ends, the first and second sidewalls forming a cavity (shown in figures 1-3); 
a plurality of inlet cooling tubes (20, being the tubes transporting the working fluid in a downward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figures 1-2, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the inlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figures 2-3); 
a plurality of outlet cooling tubes (20, being the tubes transporting the working fluid in a upward direction) being arranged in a tortuous configuration through the cavity of the heat exchanger body (shown in figure 1, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree), the outlet cooling tubes further being arranged to pass through the top tube openings or the bottom tube openings (shown in figures 2-3), whereby a coolant fluid flows from the inlet cooling tubes towards the outlet cooling tubes (shown in figures 2-3), whereby, 
the tortuous configuration of the cooling tubes is configured to create turbulence in the coolant fluid (shown in figures 1-2, wherein the cooling fluid travels in a serpentine configuration through the tubes thereby enacting turbulence to some degree); 
a top cover (22) joined to the top plate of the heat exchanger body (shown in figure 1), the top cover having an outer face and an inner face (shown in figure 1), the outer face of the top cover forming multiple fluid inlet or outlet flange passages being in fluid communication with the inlet and outlet cooling tubes (shown in figure 1), the fluid inlet or outlet flange passages being sized and dimensioned to enable the ingress or the egress of the coolant fluid through the inlet and outlet cooling tubes (shown in figures 2-3); 
multiple top ribs (24) disposed along the of the top cover (shown in figure 2), the top ribs being operable to redirect the coolant fluid and align the inlet and outlet cooling tubes in multiple rows (shown in figures 2-3); 
a bottom cover (23) joined to the bottom plate of the heat exchanger body (shown in figure 1), the bottom cover having an outer face and an inner face (shown in figure 1); and 
multiple bottom ribs (24) disposed along the of the bottom cover (shown in figures 1 and 2), the bottom ribs being operable to help align the cooling tubes in multiple rows (shown in figures 1 and 2). Although Maniscalco discloses a heat exchanger having a serpentine flow passages between two header plates, Maniscalco fails to disclose multiple top and bottom ribs disposed along the longitudinal of the top and bottom covers.
Miller, also drawn to a heat exchanger having a serpentine flow with tubes extending between vertically spaced headers, teaches multiple top (46) and bottom (46) ribs (46) disposed along the longitudinal of the top and  bottom covers (shown in figure 1).	
Maniscalco does however teach that a serpentine flow path is created in the heat exchanger utilizing transverse ribs for separating the legs of the afrorementioned flow path.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a serpentine fluid path through the heat exchanger to increase the heat transfer capability with additional contact surface area and transfer time. Therefore, when there are a finite number of identified, predictable solutions, i.e. (to configure the ribs to be transverse to the longitudinal direction of the top and bottom cover or to configure the ribs to be parallel to the longitudinal direction of the top and bottom cover), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. (to create a serpentine flow path that produces a required amount of heat exchange), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to Maniscalco, by trying to configure the multiple top and bottom ribs to be disposed along the longitudinal of the top and bottom cover, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maniscalco (USP 1979975) in view of Miller et al. (US PG Pub. 20160370126) as applied in Claim 1 above and in further view of Hancock (US PG Pub. 2010/0212876) hereinafter referred to as Hancock.
Regarding Claim 13, although Miller discloses an elongated tube having a plurality of individual passages (see figure 4a), Miller fails to disclose the inlet and outlet cooling tubes are defined by a cylindrical shape and a 3/8" diameter.
Hancock, also drawn to a heat exchanger, teaches tubes being defined by a cylindrical shape and a 3/8" diameter (“In some embodiments, the diameter of tubes may be in a range of about 1/8 inch to about 1 inch.  In an embodiment where the diameter of a tube is about 3/8 inch”, Para. 22).
Miller fails to explicitly disclose that the tubes have an approximate diameter of 3/8”. Since Miller does, however, disclose that the tubes have a diameter, the diameter of the tubes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller diameter of the tubes increases the pressure drop within the heat exchanger while also increasing the fluid velocity within the pipe for a constant pressure, and vice versa. Therefore, since the general conditions of the claim, i.e. that the tubes of the heat exchanger have a diameter, were disclosed in the prior art by Miller, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger disclosed by Miller having tubes with an approximate diameter of 3/8” in order to regulate pressure drop, required pumping capacity or heat exchange capability. See MPEP 2144.05 II.

Allowable Subject Matter
Claims 3-4, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763